Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is in responsive to the Amendment filed on 11/29/2021.
In the Instant Amendment, claim 1 is amended; claims 1 and 10 are independent claims.  Claims 1-18 have been examined and are pending in this application.  This Action is made FINAL. 
Response to Arguments
Applicants’ arguments in the instant Amendment, filed on 11/29/2021, with respect to limitations listed below, have been fully considered but they are not persuasive.
Applicants argue: Hams does not disclose “generating a plurality of process graphics for each field device of the plurality of the field devices” and “wherein the plurality of process graphics for each field device covers a plurality of different abstraction levels of the industrial plant.”  
The Examiner disagrees with the Applicants. The Examiner respectfully submits that Hams does disclose “generating a plurality of process graphics for each field device of the plurality of the field devices” (pars. 0037-0039 and 0047-0050; Figs 3-5; “the process graphic builder tool 154 can automatically generate graphics with different levels of abstraction;” pars. 0064-0066; Figs. 7-8; Fig. 5: user is able to view process graphics for ‘all equipment’ or a selected equipment “mEQU_PUMPWELL0”); As (pars. 0038 and 0047-0049; Figs. 3-5; “the process graphic builder tool 154 can automatically generate graphics with different levels of abstraction;” “process graphic 400 that represents the process graphic 300 but at a higher level of abstraction”). As the graphical builder tool generates a plurality of process graphics with different levels of abstraction, it’s clear that Hams does disclose the claimed limitation “the plurality of process graphics for each field device covers a plurality of different abstraction levels of the industrial plant.”  Therefore, Hams does disclose all limitations argued above.
Applicants argue: Hams does not disclose “extracting field device information for each field device of the plurality of the field devices from the assigned engineering data, device data, and sensor data.”  
(pars. 0037-0038; a process graphic builder tool 154 can receive, from a user, a selection of equipment to be included in a process graphic and automatically generate multiple representations of a process graphic with the selected equipment based on the information of selected equipment; see also pars. 0056-0062; Fig. 6; process model 602 to extract or identify certain data; extracted information obtained by the data mining component 604 is provided to a display model generator). As described in paragraphs [0037]-[0038], the graphic builder receives a selection of equipment and retrieves all corresponding parameters so that all information related to the selected equipment could be displayed on the process graphic. In addition, as described in paragraphs [0056]-[0062], the graphic builder extracts information obtained by the data mining and provides to the display model generator.  It’s clear that Hams does disclose all limitations argued above.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hams et al., (“Hams,” US 2017/0293418), published on October 12, 2017.
Regarding claim 1, Hams discloses a method for automatic generating industrial process graphic, comprising: 
receiving engineering data, device data, and sensor data of an industrial plant comprising a plurality of field devices, the engineering data, device data, and sensor data being assigned to a single or multiple field devices (pars. 0021-0025; a controller 106 receives measurement data from one or more sensors 102a and use the measurement data to generate control signals for one or more actuators 102b); 
extracting field device information for each field device of the plurality of the field devices from the assigned engineering data, device data, and sensor data (pars. 0037-0038; a process graphic builder tool 154 can receive, from a user, a selection of equipment to be included in a process graphic and automatically generate multiple representations of a process graphic with the selected equipment based on the information of selected equipment; see also pars. 0056-0062; Fig. 6; process model 602 to extract or identify certain data; extracted information obtained by the data mining component 604 is provided to a display model generator); and 
generating a plurality of process graphics for each field device of the plurality of the field devices (pars. 0037-0039 and 0047-0050; Figs 3-5; “the process graphic builder tool 154 can automatically generate graphics with different levels of abstraction;” pars. 0064-0066; Figs. 7-8; Fig. 5: user is able to view process graphics for ‘all equipment’ or a selected equipment “mEQU_PUMPWELL0”), wherein the plurality of process graphics for each field device covers a plurality of different (pars. 0038 and 0047-0049; Figs. 3-5; “the process graphic builder tool 154 can automatically generate graphics with different levels of abstraction;” “process graphic 400 that represents the process graphic 300 but at a higher level of abstraction”).  
Regarding claim 2, Hams discloses the method according to claim 1, further comprising creating a hierarchical structure based on the process graphics for at least two field devices of the plurality of the field devices, wherein the hierarchical structure is based on a process of the at least two field devices (pars. 0063-0064; Figs. 6-7; “the visualization library 610 contains visual representations of equipment-level shapes to be used in generating process graphics, and each equipment-level shape groups together multiple instrument-level (sometimes referred to as device-level) shapes (such as valve, pump, or controller shapes) and data binding references for functional equipment blocks into a single visual representation object block (such as a debutanizer)”).  
Regarding claim 3, Hams discloses the method according to claim 2, wherein the hierarchical structure is based on a device relationship of the at least two field devices defined in device descriptions as stored in the device data (pars. 0049-0050, 0056-0061, 0063, 0065; Figs. 3-4, 6-8).  
Regarding claim 4, Hams discloses the method according to claim 1, wherein the device data comprises at least one of: i) at least one geographic coordinate of at least one field device of the plurality of the field devices; ii) a generic structure in which product features of industrial-process measurement and control equipment with analogue or digital output are arranged (pars. 0021-0024), including device dimensions, types, features, or (pars. 0049-0050, 0056-0061, 0063, 0065; Figs. 3-4, 6-8); iv) module type package (MTP) information of one field device of the plurality of the field devices;Page 11 of 14Attorney Docket No. 817540 (Client Ref. A16693US/CGS) v) building information modeling (BIM) description data of one field device of the plurality of the field devices or BIM description data for the industrial plant.  
Regarding claim 5, Hams discloses the method according to claim 1, further comprising using a library of process graphics for the plurality of field devices used for the industrial plant (pars. 0062-0067, 0071; Figs. 6-10).  
Regarding claim 6, Hams discloses the method according to claim 1, wherein the field devices comprise at least one of tanks, pipes, valves, pumps, boilers, or motors (pars, 0064, each equipment-level shape groups together multiple instrument-level  shape, such as valve and/or pump).  
Regarding claim 7, Hams discloses the method according to claim 1, further comprising connecting at least two of the process graphics for at least two field devices of the plurality of the field devices (pars. 0049-0050, 0056-0061, 0063, 0065; Figs. 3-4, 6-8).  
Regarding claim 8, Hams discloses the method according to claim 1, further comprising displaying the generated plurality of process graphics for each field device of the plurality of the field devices to a human operator (pars. 0065-0067; Figs. 8 and 10).  
Regarding claim 9, Hams discloses the method according to claim 8, further comprising receiving approval by a user for the displayed plurality of process graphics for each field device (pars. 0066-0067; Figs. 6-10).  
Regarding claims 10-13; claims 10-13 are directed to system associated with the method claimed in claims 1-4 respectively; Claims 10-13 are similar in scope to claims 1-4 respectively, and are therefore rejected under similar rationale.
Regarding claim 14, Hams discloses the system according to claim 10, wherein the processor is configured to use a library of process graphics for the plurality of field devices used for the industrial plant (pars. 0062-0067, 0071; Figs. 6-10).  
Regarding claim 15, claim 15 is directed to system associated with the method claimed in claim 7; Claim 15 is similar in scope to claim 7, and is therefore rejected under similar rationale.
Regarding claim 16, Hams discloses the method according to claim 4, wherein the device data comprises iv) module type package (MTP) information of one field device of the plurality of the field devices, the MTP information including process graphics, fragments of a textual description (pars. 0005-0006, 0019-0021, 0023-0024, 0037-0038, 0048-0050; Figs. 3-5).  
Regarding claim 17, Hams discloses the method according to claim 9, wherein the user may change at least one process graphic of the displayed plurality of process graphics (pars. 0053, 0064-0069, 0071; Figs. 3-6).
Regarding claim 18, Hams discloses the system according to claim 13, wherein the device data comprises iv) module type package (MTP) information of one field device of the plurality of the field devices, the MTP information including process graphics, fragments of a textual description (pars. 0005-0006, 0019-0021, 0023-0024, 0037-0038, 0048-0050; Figs. 3-5).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is consider pertinent to applicants’ discloser: 
Nagano et al.,  (US 2017/0270124)  is directed to a method for generating a graph data by relating spatial data concerning space within a building in which a maintenance facility is installed, facility data concerning the maintenance facility, and 
Enck (US 2016/0210569) is directed to a method/system for conducting commissioning processes, including building commissioning, operational efficiency, building forensics, sustainable design and operations consulting, retro-commissioning, ongoing monitoring-based commissioning, building forensic investigations, energy audits, environmental design, high performing buildings, and benchmarking building performance. 
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH K PHAM whose telephone number is (571)270-3230.  The examiner can normally be reached on Monday-Thursday from 8:00 AM to 6:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571) 272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LINH K PHAM/
Primary Examiner, Art Unit 2174